851 F.2d 1207
128 L.R.R.M. (BNA) 3040, 109 Lab.Cas.  P 10,603,3 Indiv.Empl.Rts.Cas.  864
John DeSOTO, Plaintiff/Appellee,v.YELLOW FREIGHT SYSTEMS, INC., Defendant/Appellant.
Nos. 85-6608, 86-5800.
United States Court of Appeals,Ninth Circuit.
July 11, 1988.

Theodore W. Russell, John C. Russell, Los Angeles, Cal., for defendant-appellant.
Robert D. Newman, Los Angeles, Cal., for plaintiff-appellee.
Richard W. Smith, Sacramento, Cal., for amicus curiae.
Before ALARCON, BRUNETTI and NOONAN, Circuit Judges.


1
On June 13, 1988, the Supreme Court, 108 S.Ct. 914, vacated this court's judgment in this case and remanded for further consideration in light of Lingle v. Norge Division of Magic Chef, Inc., --- U.S. ----, 108 S.Ct. 1877, 100 L.Ed.2d 410 (1988).    Lingle holds the state law claims that do not require interpretation of a collective-bargaining agreement are not preempted by section 301 of the Labor Management Relations Act, 29 U.S.C. Sec. 185.  We accordingly reverse our holding that DeSoto's state law claim was preempted by section 301 and remand to the district court for further proceedings on the state law claim.


2
REVERSED and REMANDED.